Citation Nr: 1133061	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-13 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder, NOS and cannabis abuse for the period prior to April 26, 2008.  

2.  Entitlement to a disability rating higher than 50 percent for PTSD with depressive disorder, NOS and cannabis abuse for the period from April 26, 2008, forward.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from April 1965 to April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2007.  In the January 2007 decision the RO granted service connection for PTSD and depressive disorder and assigned an initial disability rating.  In a July 2008 supplemental statement of the case the RO announced an increase in the rating to 50 percent, effective April 26, 2008.  

In the May 2008 substantive appeal, the Veteran requested a hearing before a member of the Board.  A hearing was scheduled.  A video hearing worksheet shows that the Veteran withdrew his hearing request.  

In February 2008 the Veteran stated that his physical and mental disabilities had rendered him unable to work since 2006.  The RO treated this statement as a claim for a total disability rating based on individual unemployability due to service connected disability (a TDIU).  The RO denied that claim in a January 2008 rating decision and the Veteran initiated an appeal to the Board in October 2008.  The RO mailed a statement of the case to the Veteran in August 2009.  

In a writing dated August 28, 2009 the Veteran stated that he wished to withdraw his appeal for unemployability.  As his appeal as to this issue was not perfected to the Board and he expressly stated that he wanted to withdraw the appeal the issue is not before the Board.  


FINDINGS OF FACT

1.  For the period prior to April 26, 2008, the Veteran's PTSD with depressive disorder, NOS and cannabis abuse resulted in occupational and social impairment with reduced reliability and productivity due to impaired memory, disturbance of mood, and difficulty in establishing and maintaining effective work and social relationships, but did not result in occupational and social impairment with deficiencies in most areas.  

2.  For the period from April 26, 2008, forward, the Veteran's PTSD with depressive disorder, NOS and cannabis abuse has resulted in occupational and social impairment with deficiencies in work, family relations, thinking, and mood, due to paranoia and near continuous anxiety but has not result in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating, but no higher, have been met for the Veteran's PTSD with depressive disorder, NOS and cannabis abuse for the period prior to April 26, 2008.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411(2010).

2.  The criteria for a 70 percent disability rating, but no higher, have been met for the Veteran's PTSD with depressive disorder, NOS and cannabis abuse for the period from April 26, 2008, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

For service-connected mental disorders, including PTSD, a 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2010). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The earliest relevant evidence are treatment records from the Boulder Vet Center that document that the Veteran first sought treatment for psychiatric symptoms in September 2006.  He reported that he suffered from insomnia, nightmares, and constant anxiety, that he was easily agitated, and that his only social link was through his spouse.  He also reported that he had last worked in the janitorial field and prior to that had worked in a computer field for many years until the company shut down.  

Mental status examination included that he was neat, friendly, and cooperative but anxious had appropriate speech, was oriented to time, place, and person, had a flat affect, tense motor activity, fair judgment, no delusions, no disorganized thinking, and no hallucinations.  There is a question mark listed in the treatment records as to his memory.  He reported suicidal thoughts with no plan.  A GAF score of 38 was provided but there is no explanation as to the basis of that score.  

January 2007 notes signed by a psychiatrist who was managing the Veteran's medication, document that the Veteran suffered from intrusive memories of service, depressed mood, extreme isolation, poor sleep, tearfulness, frequent nightmares, and irritability.  He stated that the Veteran had difficulty with relationships at home and in managing work.  

In December 2006, the Veteran underwent a VA compensation and pension (C&P) examination with regard to his claim for service connection for psychiatric disease.  The Veteran reported that he is very socially isolated and felt that the best employment for him was a job that did not involved being around others.  

Under a section for mental status examination, the examiner reported that the Veteran attended the examination casually dressed, his affect was sad and tearful, speech was nonpressured, thought processes were linear and goal directed, and his communication was fine with no impairment.  This section documents that Veteran's report that his mood had been sad, that his depression began in the 1990s when his nephew went to the first Gulf War, and that he had been feeling more depressed with the second Gulf War.  He reported that his sleep was poor in that he wakes up on and off through the night and gets about 4 hours of broken sleep.  He reported that his energy was fair, appetite normal, concentration not good, and that he was forgetful.  He denied symptoms of anhedonia, denied suicidal or homicidal ideation, denied a history of psychotic symptoms including no auditory or visual hallucinations or paranoid ideation.  

Specifically addressing PTSD symptoms, the examiner stated that the Veteran denied remembering the content of nightmares, but that he suffered from daily trauma memories about Vietnam, avoidance symptoms including avoiding people, places, feelings, and conversation associated with the war.  He also reported that he had an increased startle reflex and hypervigilance.  

The Veteran reported that he felt that he would be able to work as a draftsman or supervisor of janitorial crews if such jobs were made available to him.  The examiner stated that he believed the Veteran would be employable in a sedentary job with minimal supervision and little interaction with people.  

The examiner assigned a GAF score of 52, with regard to PTSD and indicated that this had to do with the Veteran's constant daytime trauma memories with avoidance symptoms, increased startle reflex, and hypervigilance.  He assigned a GAF score of 55 with regard to depressive disorder and indicated that this had to do with sad mood, disrupted sleep, poor short term memory, poor concentration, and depression.  He stated that the overall score for service connected disability was 52.  

In a November 2007 letter the psychiatrist who signed the medical management treatment notes stated that the Veteran continued to be "seen here at the Boulder Vet Center" and that he continued to experience depressed mood, decreased energy, irritability, and insomnia.  He also stated that "it is very clear that this is a chronic condition that makes it impossible for [the Veteran] to hold any kind of competitive employment, now or in the future."  

Associated with records from the Veteran's Social Security disability claim is a December 2007 medical evaluation report signed by "T.C.," M.D.  This evaluation report documents that the Veteran reported that he had a hard time focusing and concentrating and tended to get paranoid.  He also described suffering from hypervigilance, intrusive memories, flashbacks, and nightmares.  He reported that was able to accomplish the activities of daily living.  Mental status examination revealed a casually dressed individual who was cooperative and friendly with good eye contact.  His affect and facial expressions were overall appropriate with a minimal range.  The organization and character of his speech appeared clear and logical without abnormality in rate or tone.  His thought process appeared organized and clear without abnormality in content.  

He reported a sad and depressed mood, that he had low motivation and felt isolated and withdrawn.  He reported poor sleep.  He reported that his energy level was fair and that his concentration was poor.  He denied any acute suicidal ideation or history of suicide attempts.  He was alert and oriented times three.  As to his memory he was able to recall three out of three objects immediately and two out of three objects after five minutes.  After receiving instructions to perform serial sevens he reported that he could not do that and did not make an attempt to do so.  He did attempt to spell the word "world" forward and backward but was unable to spell it backward.  He was able to answer several general information questions correctly without difficulty and was able to describe similarities between two words and interpret a simple proverb.  

The examiner diagnosed PTSD, dysthymic disorder, and rule out marijuana abuse.  The physician assigned a GAF score of 60.  

In a section labeled  "conclusions" the examiner stated that the Veteran's symptoms were described by the Veteran as somewhat limiting, distracting and disturbing.  He also stated that the Veteran described his ability to understand, remember, and carry through with simple instructions as only occasionally being difficult.  He also admitted to a greater difficulty with more complex and detailed instructions.  He stated that he was okay with bosses, coworkers and getting along with the public in general but tends to avoid interactions if possible.  Dr. T.C. commented that it may be prudent to have his wife as his payee if he is awarded resources.  

Although there are treatment records for the period prior to April 26, 2008, those contain no statements that show the Veteran to have any more severe disability than was documented up through the time of the November 2007 letter.  

This evidence prior to April 26, 2008 tends to show that the Veteran met the criteria for a 50 percent rating for the period of time from when VA received his claim until April 26, 2008.  The C&P examination findings that the Veteran could work in a job with little interaction with people and loose supervision, together with the reports of social isolation tends to show that the Veteran's level of disability more closely approximates the criteria for a 50 percent rating, i.e., that he had occupational and social impairment with reduced reliability and productivity rather than the "occasional" decrease in work efficiency and intermittent periods of inability to perform occupations tasks specified for the 30 percent rating.  The report of poor short term memory, and Dr. T.C.'s testing description are closer to a finding of impairment of short term memory than to a finding of mild memory loss.  

The evidence does not show, however, that his disability approximates the criteria for a 70 percent rating prior to April 26, 2008.  There is no evidence that his disability resulted in deficiencies in most areas.  His overall disability picture is not one of near continuous depression or panic or any symptom that the Board construes as similar to those stated as examples in the criteria for a 70 percent rating.  Dr. T.C.'s report is detailed but shows no indication of impairment in memory or understanding complex commands, providing evidence against this claim.  Dr. T.C.'s report is consistent with a finding that the Veteran had difficulty establishing and maintaining effective social and work relationships but is inconsistent with a finding that he is unable to establish and maintain effective relationships.  This is shown by the report that the Veteran stated that he was okay with bosses, coworkers and getting along with the public in general but tends to avoid interactions if possible.  

The Board has considered the GAF score of 38 assigned in September 2006 when the Veteran first sought treatment and the November 2007 letter from the psychiatrist.  The GAF score is one piece of evidence and would seem to indicate severe symptoms.  However, that severity is not shown in the treatment notes from the Vet Center, or any other evidence, prior to April 26, 2008.  Those notes do not provide a picture of the Veteran with any impairment in reality testing or communication or major impairment in several areas.  There is no evidence of major impairment in thinking, judgment  or  family relations and the Veteran indicated, and the examiner agreed, that the Veteran was able to work under given conditions.  

As to the November 2007 letter, the statement that the Veteran could not work implies total occupational impairment but that is not shown in any other evidence either before or after the date of the November 2007 letter.  Rather, the other evidence tends to show that the Veteran is capable of engaging in an occupation so long as it does not involve strict supervision or working around other people.  Importantly, the physician does not explain what he means by competitive employment and provides no reasoning for why the Veteran would not be able to work.  Rather, he lists facts - that the Veteran "continues to experience depressed mood, decreased energy, irritability, and insomnia" and states a conclusion "It is very clear that this is a chronic condition that makes it impossible for [the Veteran] to hold any kind of competitive employment, now or in the future."  His letter is thus assigned no probative weight and does not provide a basis for assigning a rating higher than 50 percent.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (stating  "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions.)  In this regard, it is important for the Veteran to understand that a disability evaluation (of any level) suggests a need to limit the types of jobs a Veteran can perform, but does not indicate that the Veteran cannot work.   

On April 26, 2008 the Veteran underwent another VA C&P examination.  This report includes an employment history that the Veteran last worked some 4 or 5 years  earlier for a carpet cleaning company but the business was sold and the new owner did not want to hire him because of his physical limitations, including low back and shoulder pain.  He reported that prior to that he had worked as a computer designer.  He also reported that if he did have a job it would have to be one in which he worked alone as he becomes anxious and uncomfortable in the presence of other people.  He also reported that he had no friends other than his spouse and that he enjoyed playing volleyball.  

As to psychiatric symptoms, the Veteran reported hyperarousal, re-experiencing traumatic events, and avoidance behaviors.  He reported sleep difficulties in that he wakes frequently in the middle of the night with a jolting startle awakening response but unaware of any dream content.  He reported suffering from intrusive daytime memories, that his anxiety level at baseline is quite high.  He reported that he had difficulty with paranoia, that he frequently worries about policemen coming into his house with guns and assaulting him and consequently spends a lot of time checking his windows and doors and looking to see if anyone is coming after him.  He denied having difficulty with his temper, reported that he could be arguementive but that he is not prone to physical violence.  The examiner stated that the Veteran is hypervigilant, startles easily, and avoids crowded areas as well as reports concerning the war in Iraq.  

The examiner reported that the Veteran's energy level was low and it was difficult for him to motivate himself.  The Veteran denied suicidal feelings but described a pervasive apathy.  He reported that he has been homicidal over the years but the thoughts occur without any chronic intention or plan.  He reported problems with his memory and that he had little memory for details of some activities in Vietnam.  The examiner stated that the Veteran has difficulty with short term memory.  

Mental status examination revealed that the Veteran's overall manner was generally polite and cooperative.  His mood was depressed and his affect restricted.  His thoughts were goal-directed.  He had pervasive paranoia.  Memory and concentration levels were significantly impaired.  He recalled only one out of five objects and had difficult reversing the orders of numbers.  

As a summary, the examiner stated that the Veteran had chronic severe symptoms of PTSD and depressive disorder and cannabis abuse secondary to the PTSD.  He stated that since the last examination his condition had worsened with chronicity of paranoia and high level of anxiety.  He stated that the Veteran was able to maintain activities of daily living including personal hygiene.  He also stated that there were no real inappropriate behavior described.  His thought processes and communication are impaired by his difficulty with paranoia, short term memory, and concentration.  The examiner also stated that his social functioning was impaired by his paranoid delusions and high level of anxiety.  Finally he stated that the Veteran was employable from a psychiatric standpoint only in a setting in which he had little or no contact with the public and very loose supervision.  He assigned a GAF score of 52.  

The examiner also provided a "rating statement" as follows:  

The Veteran has occupational and social impairment with reduced reliability and productivity due to symptoms of flattened affect, impaired short and long term memory, significant paranoid delusions, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He does require continuous medication.  He was encouraged to discuss medication treatment of his paranoia with his clinicians.  

This evidence from the April 26, 2008 shows that the Veteran's disability from service-connected psychiatric disease approximates the criteria for a 70 percent rating but no higher.  This report tends to show that he has deficiencies in his ability to work, his mood, judgment, and thinking due to what is best interpreted as his near continuous anxiety and paranoia.  Although paranoia and anxiety are not listed as examples of symptoms under the  70 percent criteria they fit into the general character of the symptoms described.  

This April 2008 report tends to show that his psychiatric disability does not approximate the criteria for a 100 percent rating.  Although the examiner referred to the Veteran's paranoid delusions, a symptom listed in the 100 percent schedular criteria, the evidence shows that the Veteran does not suffer from total occupational and social impairment.  This is demonstrated by the finding that he could work if he had little or no contact with the public.  It is also shown by the Veteran's report that he enjoys playing volleyball and had no friends other than his wife.  That he is able to interact with his wife and play volleyball, presumably with another person, is evidence against total impairment.  

Additionally, the Veteran's treatment records after this April 2008 examination report tend to show that he does not have total impairment.  He underwent a complete physical examination, for clinical not C&P purposes, in May 2009.  A general description included that the Veteran was alert, oriented to person, place, and time, clearly communicated his needs, and cooperated with the examination.  Neurological examination included that he was appropriately dressed with appropriate behavior, immediate, recent, and remote memory intact, appropriate mood and feeling expressed, no harmful intent to self or others, and speech clearly and smoothly enunciated.  In short, this report tends to show that the Veteran's psychiatric disability does not result in total occupation or social impairment from any symptoms listed in the 100 percent schedular criteria or any other symptoms.  

The Board has considered whether referral for extraschedular consideration is warranted.  The rating schedule contemplates not only the symptoms listed in the criteria but all symptoms.  The schedule contemplates total impairment due to psychiatric symptoms.  It thus contemplates all of the manifestations and the level of severity disability resulting from the Veteran's psychiatric disease.  The first prong of the Thun test is thus not met in this case.  Therefore, the Board declines to remand this matter for referral for extraschedular consideration.  

In summary, disability from the Veteran's service connected psychiatric disease approximates the criteria for a 50 percent rating prior to April 26, 2008 and approximates the criteria for a 70 percent rating from April 26, 2008 forward.  To this extent his appeal must be granted.  The preponderance of the evidence, however, shows that disability due to his service connected psychiatric disease does not approximate the criteria for higher ratings that these for any period on appeal.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2006 that fully addressed all required notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  It also informed him as to what kinds of evidence were relevant to assignment of the disability rating and effective date.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service, VA, Vet Center treatment records, and records associated with his claim for Social Security disability benefits.  Adequate examinations were afforded the Veteran in December 2006 and April 2008.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

A disability rating of 50 percent, but no higher, is granted for PTSD with depressive disorder, NOS and cannabis abuse for the period prior to April 26, 2008, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating of 70 percent, but no higher, is granted for (PTSD) with depressive disorder, NOS and cannabis abuse for the period from April 26, 2008, forward, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


